DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10,16-20 in the reply filed on 11/14/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-10,16-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Tatsumi et al. (US2016019315).
As to claim 1, Tatsumi et al. discloses a method for making a battery system comprising: applying a first adhesive to a first surface, wherein the first adhesive is a two-part slow- curing adhesive (epoxy adhesive) having a first curing time; applying a second adhesive to a second surface, wherein the second adhesive is a fast- curing adhesive (UV adhesive) having a second curing time less than the first curing time (paragraph 0062,0065); positioning the first and the second surfaces to form an interface of the battery system; applying a curing schedule (the curing schedule in Tatsumi et al.  is based on the type of adhesive and the curing reaction) corresponding to the second adhesive to form an assembly; and performing a manufacturing process on the assembly after the curing schedule (figure 4) and while the first adhesive cures (paragraph 0100-0101,0104).
As to claim 2, Tatsumi et al. discloses wherein the first surface and the second surface do not overlap (figure 5 the top of 35 and the bottom of 31).
As to claim 3, Tatsumi et al. discloses wherein: the interface is between a plurality of battery cells and a sidewall; the first surface is at least one of a side of the plurality of battery cells or a side of the sidewall; and the second surface is at least one of a side of the plurality of battery cells or a side of the sidewall (figure 5 number 1,5).
As to claim 4, Tatsumi et al. discloses wherein the second adhesive is a UV-cure adhesive, wherein the sidewall comprises a transmittance sufficient to allow UV light to pass through to UV-cure the second adhesive during the curing schedule (paragraph 0057).
As to claim 5, Tatsumi et al. discloses wherein: the interface is between a plurality of battery cells and a carrier; the first surface is at least one of an end of the plurality of battery cells or a side of the carrier; and the second surface is at least one of an end of the plurality of battery cells or a side of the carrier (figure 5 number 1,5).
As to claim 6, Tatsumi et al. discloses wherein: the interface (figure 3) is between a busbar (figure 3 number 91) and a sidewall (figure 3 number 3), wherein the busbar is configured to be electrically coupled to a plurality of battery cells, and wherein the sidewall is configured to provide structural support to the plurality of battery cells; the first surface is at least one of a surface of the busbar or a surface of the sidewall; and the second surface is at least one of a surface of the busbar or a surface of the sidewall (figure 3 number 91,3).
As to claim 7, Tatsumi et al. discloses, wherein the interface (figure 3) is between a sidewall (figure 3 number 3) and a mounting bracket (figure 3 number 5), wherein the sidewall is configured to provide structural support to the plurality of battery cells, and wherein the mounting bracket is configured to provide structural support to the plurality of battery cells and the sidewall; the first surface is at least one of a surface of the sidewall or a surface of the mounting bracket; and the second surface is at least one of a surface of the sidewall or a surface of the mounting bracket (figure 3 number 3 and 5).
As to claim 8, Tatsumi et al. discloses wherein the mounting bracket comprises one or more through features to allow the curing schedule of the second adhesive (paragraph 0062).
As to claim 9, Tatsumi et al. discloses wherein performing the manufacturing process comprises electrically coupling a plurality of battery cells to one or more busbars (figure 3 number 91).
As to claim 10, Tatsumi et al. discloses, wherein performing the manufacturing process comprises mechanically coupling a plurality of battery cells to a cooling plate (figure 3 number 90).
As to claim 16, Tatsumi et al. discloses method for making a battery system (figure 4) comprising: applying a first adhesive to a first area of an interface between a plurality of battery cells and a sidewall, wherein the first adhesive is a two-part slow-curing adhesive (epoxy adhesive) having a first curing time; applying a second adhesive to a second portion of the interface between the plurality of battery cells and the sidewall, wherein the second adhesive is a fast-curing adhesive (UV adhesive) having a second curing time less than the first curing time (paragraph 0062,0064); positioning the sidewall adjacent to the plurality of battery cells; applying a curing schedule (the curing schedule in Tatsumi et al.  is based on the type of adhesive and the curing reaction) corresponding to the second adhesive to form an assembly that comprises the plurality of battery cells and the sidewall; and performing a manufacturing process on the assembly after the curing schedule and while the first adhesive cures (figure 4 and paragraph 0041).
As to claim 17, Tatsumi et al. discloses wherein the first portion and the second portion do not overlap (figure 5 the top of 35 and the bottom of 31).
As to claim 18, Tatsumi et al. discloses wherein the second adhesive comprises a UV-cure adhesive (paragraph 0057).
As to claim 19, Tatsumi et al. discloses wherein the second adhesive comprises a moisture- cure adhesive (paragraph 0057).
As to claim 20, Tatsumi et al. discloses wherein the first adhesive comprises an epoxy adhesive (paragraph 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724